EXHIBIT 10.1 EXECUTION VERSION GUARANTEE AND COLLATERAL AGREEMENT made by ACCESS INTEGRATED TECHNOLOGIES, INC., and certain of its Subsidiaries, in favor of SAGEVIEW CAPITAL MASTER, L.P., as Collateral Agent Dated as of August 11, 2009 TABLE OF CONTENTS Page SECTION 1. DEFINED TERMS 1 Definitions 1 Other Definitional Provisions 5 SECTION 2. GUARANTEE 5 Guarantee 5 Right of Contribution 6 No Subrogation 6 Amendments, etc. with respect to the Company Obligations 7 Guarantee Absolute and Unconditional 7 Reinstatement 8 Payments 8 SECTION 3. GRANT OF SECURITY INTEREST 8 SECTION 4. REPRESENTATIONS AND WARRANTIES 9 Title; No Other Liens 9 Perfected First Priority Liens 9 Jurisdiction of Organization; Chief Executive Office 10 Inventory and Equipment 10 [Reserved 10 Investment Property 10 Receivables 10 Contracts 11 Intellectual Property 11 Commercial Tort Claims 12 Deposit Accounts and Securities Accounts 12 SECTION 5. COVENANTS 12 Delivery of Instruments, Certificated Securities and Chattel Paper 12 Maintenance of Insurance 12 Payment of Obligations 12 Maintenance of Perfected Security Interest; Further Documentation 13 Changes in Name, etc 13 Notices 13 Investment Property 13 Receivables 14 Contracts 14 Intellectual Property 15 Commercial Tort Claims. 16 SECTION 6. REMEDIAL PROVISIONS 16 Certain Matters Relating to Receivables 16 Communications with Obligors; Grantors Remain Liable 17 Pledged Stock 17 i Proceeds to be Turned Over To Collateral Agent 18 Application of Proceeds 18 Code and Other Remedies 19 Control Agreements 19 Registration Rights 20 Subordination 20 Deficiency 20 SECTION 7. CASH COLLATERAL CONTROL AGREEMENT 21 Interest Payments 21 Return of Interest 21 Termination 21 SECTION 8. THE COLLATERAL AGENT 21 Appointment 21 Delegation of Duties 22 Exculpatory Provisions 22 Reliance by the Collateral Agent 22 Payment of Expenses 23 Indemnification 23 Collateral Agent’s Appointment as Attorney-in-Fact, etc 24 Duty of Collateral Agent 25 Execution of Financing Statements 25 Authority of Collateral Agent 25 Successor Collateral Agent 26 Collateral Agent’s Duties 26 Right to Realize on Collateral and Enforce Guarantees 26 Information as to Holders 27 SECTION 9. MISCELLANEOUS 27 Amendments in Writing 27 Notices 27 No Waiver by Course of Conduct; Cumulative Remedies 27 Enforcement Expenses; Indemnification 28 Successors and Assigns 28 Set-Off 28 Counterparts 28 Severability 28 Section Headings 29 Integration 29 GOVERNING LAW 29 Submission To Jurisdiction; Waivers 29 Acknowledgements 29 Additional Grantors 30 Releases 30 WAIVER OF JURY TRIAL 30 SCHEDULES Schedule 1Notice Addresses ii Schedule 2Investment Property Schedule 3Perfection Matters Schedule 4Jurisdictions of Organization and Chief Executive Offices Schedule 5Inventory and Equipment Locations Schedule 6Intellectual Property Schedule 7Contracts Schedule 8Commercial Tort Claims Schedule 9Deposit Accounts and Securities Accounts ANNEXES Annex 1 Form of Assumption Agreement Annex 2 Form of Deposit Account Control Agreement Annex 3 Form of Securities Account Control Agreement iii GUARANTEE AND COLLATERAL AGREEMENT GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 11, 2009, made by Access Integrated Technologies, Inc. (the “Company”) and each of the Subsidiaries of the Company signatories hereto (together with the Company and any other Subsidiary of the Issuer that may from time to time become a party hereto as provided herein, the “Grantors”) in favor of Sageview Capital Master, L.P., as collateral agent for the holders (the “Holders”) from time to time of the Notes (as defined below) (in such capacity, together with its successors and permitted assigns, the “Collateral
